Citation Nr: 0602697	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for disability of the 
lumbosacral spine, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran had active military service from June 1992 to 
April 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Although the veteran also 
initiated an with respect to other issues, he specified in 
his substantive appeal that he was limiting his appeal to the 
issue of entitlement to an increased evaluation for his 
service-connected low back disability.  The Board will limit 
its consideration accordingly.  

In February 2004, the veteran and his spouse provided 
testimony at a videoconference hearing before a Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the veteran's claims file.  

The Board remanded the case in June 2004 for further 
development, and the case was returned to the Board in 
September 2005.  

In a letter dated in November 2005 the Board notified the 
veteran that the Veterans Law Judge who presided at the video 
conference hearing in February 2004 was no longer employed by 
the Board.  The veteran was informed that he would be 
afforded another Board hearing, if he so desired.  In 
December 2005, the veteran responded that he did not desire 
another Board hearing.  


FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of motion; it has not been productive of any significant 
neurological impairment or any incapacitating episodes 
necessitating bedrest prescribed by a physician.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's service-connected low back disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, § 4.124a, 
Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that in October 2001, prior to the 
initial adjudication of the veteran's claim, the RO sent him 
a letter providing the required notice.  Although this letter 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  In any event, in a December 2004 letter, he was 
informed that he should submit any pertinent evidence in his 
possession.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  The 
veteran has also been afforded appropriate VA examinations in 
connection with his claim.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Accordingly, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  


II.  Factual Background

A private magnetic resonance imaging (MRI) study of the 
lumbar spine dated in January 1994 shows that no definite 
herniated nucleus populous was seen, but a focal bulging 
annulus at L3-4 with mild mass effect on the thecal sac was 
observed.  

A December 2001 lumbar MRI study showed stable mild central 
annulus bulging of the L2-3 and L3-4 discs and mild left 
lateral annulus bulging of the L4-5 disc.  No acute findings 
were noted.  

On VA examination in November 2001, it was noted that the 
veteran injured his back while working on a transmission and 
continued to have back pain throughout his time in the 
service.  His back at times became swollen and painful with 
prolonged walking.  He reported that the occasionally had 
tingling in the backs of his legs.  An X-ray study of the 
lumbar spine showed minimal degenerative joint disease.  On 
physical examination the veteran had no tenderness or spasms 
of the low back.  Forward flexion was 80 degrees with 25 
degrees of backward extension.  Lateral flexion was 35 
degrees bilaterally.  Rotation was 25 degrees bilaterally.  
Pain was noted with the terminal 10 degrees of motion.  
Straight leg raising was negative bilaterally.  There were no 
signs of radiculopathy.  His gait was normal.  The diagnostic 
impression was degenerative joint disease of the lumbar 
spine.  

A VA medical record dated in January 2003 reflects that the 
veteran underwent a discography procedure.  Lumbar CT 
discogram showed grade I disc degeneration at that L2-L3 disc 
space and grade II disc degeneration at the L3-L4 disc space.  

The report of an August 2004 VA neurology consultation notes 
that the veteran was followed by the pain clinic for his low 
back symptoms but continued to have low back pain.  The 
veteran stated he occasionally experienced radiation of 
numbness in the posterior aspect of the lower legs.  There 
was no history of motor weakness or sensory deficit in the 
lower extremities.  According to the veteran, he was able to 
carry out the activities of daily living without any 
difficulty.  The diagnostic impression was chronic low back 
pain with evidence of annular fissuring by CT scan.  The 
examiner suspected degenerative disc disease with mild 
radicular symptoms.  No focal neurological deficit was 
detected on clinical examination.  

A September 2004 VA neurology consultation report shows that 
the veteran underwent an MRI scan of the lumbar spine which 
revealed desiccated discs at multiple levels and disc bulging 
at L2-3, L3-4, and L4-5.  No evidence of acute or chronic 
disc herniation was shown.  The veteran complained of chronic 
pain and soreness of the back muscles.  He was able to bend 
and pick up things.  He stated that he walked 2 miles 
everyday and remained active.  There was no sensory 
involvement in the lower extremities.  No bladder or bowel 
involvement was noted.  Examination of the spine showed 
tenderness over the lower lumbar spine.  Motor examination 
did not reveal any deficit.  There was no atrophy of the 
muscles.  Deep tendon reflexes were intact in both lower 
extremities.  Sensory examination was normal.  The diagnostic 
impression was degenerative disc disease without disc 
herniation; multiple disc bulgings at L2-3, L3-4, and L4-5 
levels, and chronic low back pain on Methadone.  

On VA examination in January 2005, the veteran indicated that 
he had had persistent back pain since he injured his back 
during active service in 1992.  He said that he had 
occasional radiation of the pain to the lower extremities.  
He has received treatment with rest, muscle relaxants, and 
analgesics.  He also underwent physical therapy in the past.  
Physical examination of the spine showed lumbar scoliosis.  
Mild tenderness over the lumbar spine was shown.  Straight 
leg raising was to 45 degrees bilaterally but caused back 
pain.  He could bend and could remove his shoes.  The 
diagnostic impression was chronic degenerative disc disease 
at multiple levels, disc bulging and scoliosis by MRI scans 
and X-rays.  He also had subjective radicular symptoms, 
bilaterally, although a disc herniation with nerve root 
impingement was not seen.  The examiner stated that it seemed 
that the veteran's symptoms had worsened since the last VA 
examination.  

On VA examination in May 2005, range of motion studies showed 
forward flexion from 0 to 60 degrees with discomfort at 50 
degrees.  Extension was 0 to 25 degrees with discomfort at 20 
degrees.  Left flexion was limited to 25 degrees with 
discomfort.  Right lateral flexion was 0 to 25 degrees with 
discomfort.  Left lateral rotation was 0 to 30 degrees with 
discomfort and limited at that level.  Right rotation was 0 
to 30 degrees with discomfort and limited at that level.  
After exercises for repetitive motion there was no loss of 
motion or function.  Regarding his current occupation, the 
veteran had to stand on concrete and had difficulty with that 
type of job.  He had decreased mobility and problems with 
lifting, carrying, twisting and turning.  The veteran had 
tenderness over his lower lumbar sacral area.  No spasms of 
the paraspinous muscles before or after exercises were shown.  


III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion. With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted. A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


IV.  Analysis

The veteran contends that an evaluation in excess of 40 
percent is warranted for his low back disorder.  

Under the former criteria, 40 percent is the maximum 
evaluation authorized for lumbosacral strain or limitation of 
motion of the lumbar spine.  Although the former and revised 
criteria authorize an evaluation in excess of 40 percent for 
unfavorable ankylosis, the medical evidence consistently 
demonstrates that the veteran retains substantial useful 
motion of the lumbosacral spine.

Under the former criteria, a 60 percent evaluation is 
authorized for pronounced intervertebral disc disease.  
Moreover, under the former or current criteria, associated 
neurological impairment of either lower extremity can be 
separately rated from the functional impairment of the spine.  
In this case, the veteran has on occasion complained of 
radicular symptoms.  The presence of mild radicular symptoms 
was suspected by a neurological consultant in August 2004; 
however, no neurological deficit was found on the August 2004 
examination.  In fact, as set forth above, none of the 
diagnostic studies have shown nerve root impingement and none 
of the clinical evaluations have disclosed objective evidence 
of radicular symptoms.  Therefore, the disability does not 
warrant an evaluation in excess of 40 percent under the 
former criteria for evaluating intervertebral disc disease, 
and does not warrant a separate compensable evaluation for 
neurological impairment under Diagnostic Code 8520.

In addition, there is no evidence demonstrating that the 
disability has been productive of any incapacitating episodes 
necessitating bedrest prescribed by a physician.  Therefore, 
the disability does not warrant a rating in excess of 40 
percent on the basis of incapacitating episodes.  

In sum, although the evidence demonstrates that the veteran 
has significant low back pain and that the disability has 
increased in severity over the years, the manifestations of 
the disability are not sufficient to justify more than the 
currently assigned evaluation of 40 percent.  The Board has 
considered the evidentiary equipoise rule in reaching this 
decision; however, the Board has determined that it is not 
applicable in this case because the preponderance of the 
evidence is against the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement an evaluation in excess of 40 percent for low 
back disability is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


